DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rothberg et al. (US Pub No. 2017/0360401).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a 
	With regards to claims 1 and 13, Rothberg et al. disclose a method comprising:
	instructing, by a host device, an operator to move an ultrasound device along a predetermined path (i.e. “determined guide path in the guidance plan”, 208) relative to an anatomical area (paragraphs [0154], [0159]-[0160], referring to providing instructions to guide the operator of an ultrasound device to capture an ultrasound image containing a target anatomical view; paragraph [0186], [0189]-[0190]; Figure 2, 3A),
	wherein moving the ultrasound device along the predetermined path causes the ultrasound device to collect a first ultrasound image and a second ultrasound image (paragraphs [0156]-[0159], [0225]-0232], referring to obtaining ultrasound images (i.e. first ultrasound image, second ultrasound image), wherein the computing device may determine that the ultrasound image does not contain the target anatomical view and ultrasound images are continually obtained until it is determined that the ultrasound image does contain the target anatomical view; Figure 9),
Otherwise, the computing device may provide an instruction 108 using the display 106 to the operator regarding how to reposition the ultrasound device 102”, therefore, the received ultrasound image (110) may be determined as not containing the target anatomical view (i.e. a second anatomical view that is different than the target anatomical view); paragraphs [0225]-[0232]; Figure 9).
Further, with regards to claim 13, Rothberg et al. further disclose that the host device does not provide feedback to the operator regarding collection of the first ultrasound image while the operator moves the ultrasound device along the path (paragraph [0145], referring to, if the ultrasound image contains the target anatomical view (i.e. ultrasound image corresponds to the claimed “first ultrasound image”), the computing device may provide a confirmation to the operator that the ultrasound device is properly positioned and/or automatically start recording images, and therefore no feedback is provided regarding the “collection” of the first ultrasound image while the operator moves the ultrasound device (i.e. device will be still and no instructions for next ultrasound image, but not the first ultrasound image)).
	With regards to claims 2 and 14, Rothberg et al. disclose that their method further comprises receiving, at the host end (i.e. “computing device”), the first and second ultrasound images collected by the ultrasound device (1514) (paragraphs [0307]-[0308]; Figure 15B]); and transmitting, by the host device, the first and second ultrasound images to a server (1518) without distinguishing between the first and second ultrasound images (paragraph [0312], referring to the computing device (1502) sending an ultrasound image over the network (1516) to the server (1518) for analysis; Figure 15B).
	With regards to claims 3 and 15, Rothberg et al. disclose that the server is configured to identify that the first ultrasound image depicts the target anatomical view (paragraph [0312], referring to the server performing the analysis which includes identifying that the image depicts the target anatomical view; Figure 15B); and based on identifying that the first ultrasound image depicts the target anatomical view, save the first ultrasound image to memory (i.e. 1522) (paragraph [0312]; Figure 15B).
	With regards to claims 4, 16 and 18, Rothberg et al. disclose that the server is configured to use a machine learning technique (i.e. neural network) to identify that the first ultrasound image depicts the target anatomical view (paragraph [0312], paragraphs 
	With regards to claims 5, 17 and 18, Rothberg et al. disclose that the server is configured to identify that the second ultrasound image depicts a second anatomical view that is different than the target anatomical view; and based on identifying that the second ultrasound image depicts a second anatomical view that is different than the target anatomical view, discard the second ultrasound image (paragraph [0312]; paragraph [0181], referring to, when it is determined that an ultrasound image (i.e. second ultrasound image) does not contain the target anatomical view, and therefore the ultrasound image (i.e. second ultrasound image) is determined to depict a view that is not the target view (i.e. second anatomical view that is different than the target anatomical view), “…the computing device 104 may provide an instruction 108…to the operator regarding how to reposition the ultrasound device 102”, wherein repositioning the ultrasound device to obtain another ultrasound image would require discarding the ultrasound image obtained at the prior position; paragraphs [0225], [0227]; Figure 9).
	With regards to claim 6, Rothberg et al. disclose that instructing the operator comprises providing at least one of a predetermined video and a predetermined image displaying the predetermined path relative to the anatomical area (paragraphs [0186], [0194]-[0195]; Figures 2-3).
	With regards to claim 7, Rothberg et al. disclose that instructing the operator comprises providing instructions expressed in words for moving the ultrasound device along the predetermined path relative to the anatomical area (paragraphs [0145], 
	With regards to claims 8 and 19, Rothberg et al. disclose that moving the ultrasound device along the predetermined path relative to the anatomical area causes the ultrasound device to move across substantially all of a surface of at least one of an abdomen, arm, breast, chest, foot, genitalia, hand, head, leg, neck, pelvis, thorax, and torso (paragraphs [0191]-[0193], referring to initially placing the ultrasound device on a leg when the target position is on an upper torso and providing coarse instructions to move the ultrasound device from the leg to a general area of the subject, such as upper torso (which would thus comprise of moving substantially across all of a leg, pelvis and/or thorax or torso) and/or referring to the predetermined area comprising an upper torso of the subject; Figures 2-3).  
	With regards to claims 10 and 20, Rothberg et al. disclose that the predetermined path comprises a path across substantially all of the anatomical area, and the anatomical area is greater than 25 cm^2 in area (paragraphs [0191]-[0193], referring to initially placing the ultrasound device on a leg when the target position is on an upper torso and providing coarse instructions to move the ultrasound device from the leg to a general area of the subject, such as upper torso (which would thus comprise of moving substantially across all of a leg, pelvis and/or thorax or torso) and/or referring to the predetermined area comprising an upper torso of the subject, wherein such movement of the ultrasound device from a position on the leg to the upper torso and/or around the upper torso would encompass an anatomical area greater than 25 cm^2 in area).

	With regards to claims 12 and 22, Rothberg et al. disclose that the predetermined path comprises a rotation of the ultrasound device about its longitudinal axis (paragraphs [0005], [0145], [0151], [0190], referring to instructions of “rotate clockwise”, “rotate counter-clockwise” or “turn clockwise” or “turn counter-clockwise” or “twist clockwise”, which would require a rotation of the ultrasound device about its longitudinal axis).
	With regards to claims 23 and 26, Rothberg et al. disclose that the first anatomical view is of a first anatomical structure and wherein the second anatomical view is of a second anatomical structure different than the first anatomical structure (paragraphs [0171], [0173], [0177], [0197], [0072], [0076], [0247], [0253], referring to identifying anatomical features, wherein the anatomical features comprises an anatomical feature selected from a heart ventricle, a heart valve, a heart septum, a heart paipillary muscle, a heart atrium, an aorta and a lung, and thus the first anatomical view may be that of the heart and the second anatomical view (i.e. view that is not the target view) may be that of the lung which is different than the first anatomical structure).
	With regards to claims 24 and 27, Rothberg et al. disclose that the first anatomical view is a parasternal long axis view (paragraph [0082], [0177]).
.  

Claim(s) 1-3, 5-6, 10, 13-15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(1)(2) as being anticipated by Ryu et al. (US Pub No. 2017/0215842).
With regards to claims 1 and 13, Ryu et al. disclose a method comprising:	instructing, by a host device, an operator to move an ultrasound device along a predetermined path relative to the anatomical area (paragraph [0010], referring to, when it is determined that the location of the probe does not correspond to the reference location, a movement path may be displayed from the location of the probe to the reference location on the image representing the object),
wherein moving the ultrasound device along the predetermined path causes the ultrasound device to collect a first ultrasound image and a second ultrasound image, the first ultrasound image depicting a first anatomical view (i.e. anatomical view corresponding to the reference location; for example anatomical view of the liver) that is a target anatomical view and the second ultrasound image depicting a second anatomical view (i.e. anatomical view corresponding to a  position other than the reference location; see for example paragraph [0116], wherein the user may position the probe at “a location inappropriate for acquiring an image fo the liver”, and thus the ultrasound image corresponding to that position corresponds to a “second ultrasound image” ) that is different than the target anatomical view (paragraphs [0007]-[00012], [0115]-[0122]; Figure 6; referring to generating an ultrasound image and comparing the ultrasound image with a plurality of reference ultrasound images to acquire a location, 
Further, with regards to claim 13, Ryu et al. further disclose that the host device does not provide feedback to the operator regarding collection of the first ultrasound image while the operator moves the ultrasound device along the path (paragraphs [0115]-[0122]; Figure 6, wherein additional feedback (i.e. directions to move probe from reference location) regarding collection of the first ultrasound image is not provided when the image acquired corresponds to the reference location since at that point the desired image is acquired and there is no need to further move probe from the reference location).
With regards to claims 2 and 14, Ryu et al. disclose that their method further comprises receiving, at the host device, the first and second ultrasound images collected by the ultrasound device and transmitting by the host device the first and second ultrasound images to a server without distinguishing between the first and second ultrasound images (paragraphs [0069]-[0074], [0144]-[0154]; Figure 10).
With regards to claims 3 and 15, Ryu et al. disclose that the server is configured to identify that the first ultrasound image depicts the target anatomical view, and based on identifying that the first ultrasound image depicts the target anatomical view, save the first ultrasound image to memory (paragraphs [0069], [0075]-[0076], [0150]).

With regards to claim 6, Ryu et al. disclose that instructing the operator comprises providing at least one of a predetermined video and a predetermined image displaying the predetermined path (532) relative to the anatomical area (paragraph [0120]; Figure 6B).
With regards to claims 10 and 20, Ryu et al. disclose that the predetermined path comprises a path across substantially all of the anatomical area, and the anatomical area is greater than 25 cm^2 in area (see Figure 6B, wherein path 532 comprises a path across substantially of an anatomical area that is greater than 25 cm^2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. in view of as applied to claim 1 above, and further in view of Phillips et al. (US Pub No. 2017/0120080).
With regards to claims 9, as discussed above, Rothberg et al. meet the limitations of claim 1.  
However, Rothberg et al. do not specifically disclose that the predetermined path comprises a serpentine path across substantially all of the anatomical area.
Phillps et al. disclose a graphical user interface which includes a three-dimensional anatomical reference map and a sensing pattern (316) may be shown on the reference map (310), wherein the graphical user interface provides the user to gain intuition on the transducer position and beam direction in relation to anatomical targets and enables a user to visually navigate the transducer (Abstract; paragraphs [0038]-[0041]; Figure 3).  The sensing pattern (316) is a path which the beam of an ultrasound transducer traverses to gather data about the tissue, which can be spiral pattern, but 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the predetermined path of Rothberg et al. comprise a serpentine path across substantially all of the anatomical area, as taught by Phillips et al., in order to provide the user with the ability to gain intuition on the transducer position and beam direction in relation to anatomical targets, enable a user to visually navigate the transducer and to gather data about the tissue in a wider area in an organized manner (Abstract; paragraphs [0038]-[0041]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Both Rothberg and Ryu have been introduced to teach instructing an operative to move an ultrasound device as set forth in claims 1 and 13.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793